DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, filed 21 January 2022, with respect to 112 rejections have been fully considered and are persuasive in view of amendment.  The 112 rejection of 21 January 2022 has been withdrawn. 
Applicant's arguments filed 21 January 2022 have been fully considered but they are not persuasive. 
In regards to 102 rejections, the applicant argues that Schmidt does not provide “inserting a tracking needle partially into an organ” within the active tracking tool of the invention, and does not further disclose correlating needle orientation information with target position to obtain a correspondence model and determining the instantaneous location of the target position based on the correspondence model, because Schmidt provides determining absolute position of the needle device and is silent about machine learning algorithm or mathematical matrix , and does not anticipate the claim (pages 6-7). 
However, the examiner respectfully disagrees. 
Schmidt discloses inserting a tracking needle partially into an organ, as it discloses an interventional needle, specifically cervical-cancer brachytherapy needle ([0049]-[0050]), and image with visualization of the needle tip with respect to the internal patient anatomy ([0084]), which proves that the needle has been partially inserted into the organ as claimed. 
Schmit clearly discloses correlating needle orientation information with target position to obtain a correspondence model (active tracking determine the absolute position and facilitates mapping the image data to the frame of reference associated with the needle, combines with MR image [0072], [0075], collecting the data representing the needle position and cooperating such data with data representing MR images [0081]); and determining the instantaneous location of the target position based on the correspondence model (collecting the data representing the needle position and cooperating such data with data representing MR images [0081], real-time navigational guidance by overlapping the tracking data onto MR images [0084]). In light of specification, the specification provides correspondence model as target position obtained by sensor and the target information ([0077] and [0114]). Accordingly, Schmidt discloses obtaining a correspondence model since it teaches collecting the data representing the needle position and cooperating such data with data representing MR images, to create a visually perceivable representation of the needle ([0081]) and overlaying location and trajectory of the needle on the MR images ([0084]). 
In regards to argument of machine learning algorithm or mathematical matrix, none of the argued algorithms are recited in the claim, thus, in the broadest reasonable interpretation, the examiner interprets “a correspondence model” as mapping, overlaying the location of the needle onto the image as presented above, and Schmidt clearly discloses the claimed invention. 
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of reference teaches and/or makes obvious the claimed limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-10, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Schmidt et al.,” US 2015/0338477 (hereinafter Schmidt).
Regarding to claim 1, Schmidt teaches a motion tracking method comprising: 
inserting a tracking needle partially into an organ, wherein a sensor element is attached to the tracking needle (active tracking [0041]-[0042], a interventional needle [0049], adding the needle two rectangular shaped MR receiver micro-coils [0050]); 
obtaining at least one image of the tracking needle and at least part of the organ ( images of the coils [0053], visualization of the needle tip with respect to the internal patient anatomy [0084]);
obtaining information of at least one target position from an image (image of the needle [0072], optimal path to advance the needle to reach target position [0075]); 
obtaining continuous needle orientation information from the sensor element ([0073], orientation is calculated by using the positional information provided by multiple coils [0079]);
correlating needle orientation information with target position to obtain a correspondence model (active tracking determine the absolute position and facilitates mapping the image data to the frame of reference associated with the needle, combines 
determining the instantaneous location of the target position based on the correspondence model (collecting the data representing the needle position and cooperating such data with data representing MR images [0081], real-time navigational guidance by overlapping the tracking data onto MR images [0084]).
Regarding to claims 7-10, and 15, Schmidt teaches all limitations of claim 1 as discussed above. 
Schmidt further teaches following limitations:
Of claim 7, wherein continuous orientation information is obtained in real time (real time position input to clinician [0073] and [0084])
Of claim 8, wherein continuous orientation information is obtained during respiratory pose (multiple cycles of physiological motion, respiratory motion [0007], MR tracking of the motion of the needle by physiological motions of the tissue [0072], and [0075])
Of claim 9, further comprising obtaining continuous translational  information from the sensor element (x, y, and z position [0075], position of the needle along the vectors [0079])
Of claim 10, further comprising obtaining continuous rotational information from the sensor element (tracking its rotation [0043])
Of claim 15, wherein the image is an MRI or CT image (MIR image [0053])

Regarding to claim 16, Schmidt teaches a motion tracking system, comprising: 
a tracking needle (active tracking [0041]-[0042], a interventional needle [0049]); 
a sensor element attached to the tracking needle (active tracking [0041]-[0042], a interventional needle [0049], adding the needle two rectangular shaped MR receiver micro-coils [0050]); 
a data processing system ( processing circuitry [0075] and  computer processor [0081]) configured to:
obtain continuous needle orientation information from the sensor element ([0073], orientation is calculated by using the positional information provided by multiple coils [0079]), 
correlate needle orientation information with a target position to obtain a correspondence model (active tracking determine the absolute position and facilitates mapping the image data to the frame of reference associated with the needle, combines with MR image [0072], [0075], collecting the data representing the needle position and cooperating such data with data representing MR images [0081, and determine the instantaneous locations based on the correspondence model (collecting the data representing the needle position and cooperating such data with data representing MR images [0081], real-time navigational guidance by overlapping the tracking data onto MR images [0084]); and 
an output device comprising a display or a needle guidance device ([0081] display device).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt as applied to claim 1 above, and further in view of “Zhou et al.,” US 2015/0073259 (hereinafter Zhou).
Regarding to claims 2 and 12-13, Schmidt teaches all limitations of claim 1 as discussed above. 
Schmidt does not explicitly disclose regarding to acquiring plurality of images within one breath cycle and a further sensor element attached to a patient. 
However, in the same field of endeavor in image guided needle biopsy, Zhou teaches following limitations:
Of claim 2, wherein obtaining at least one image comprises obtaining a plurality of images within one breath cycle (acquire plurality of images within a predetermined time frame, one or more respiratory cycles [0019])
Of claim 12, wherein a further sensor element is directly or indirectly attached to a patient (fiducial marker attached to the skin surface [0018])
Of claim 13, inserting a therapeutic needle at a location at least partially determined by the instantaneous location of the target position (receiving the instruction 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image guided navigation method as taught by Schmidt to incorporate teachings by Zhou, since acquiring plurality of images within one breathing cycle, indirectly attaching a sensor element to the patient, and inserting a needle determined by the instantaneous location of the target position was well known in the art as taught by Zhou.  One of ordinary skill in the art could have combined the elements as claimed by Schmidt with no change in their respective functions, (1) increasing the acquisition rate of the images, (2) adding a reference marker in the patient’s body, and (3) inserting a needle based on the determined path/location, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to (1) monitor and track a periodic respiratory motion ([0034], [0037]), (2) improve tracking movement of the patient ([0018]), (3) guide the needle safely and effectively to reach the path ([0050]), and there was reasonable expectation of success.
Regarding to claim 14, Schmidt in view of Zhou together teach all limitations of claim 13 as discussed above. 
Schmidt further teaches a needle can be therapeutic needle ([0004]), and the needle can be equipped with two coils ([0050]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt as applied to claim 1 above, and further in view of “Rothgang et al.,” US 2017/0269174 (hereinafter Rothgang). 
Regarding to claim 3, Schmidt teaches all limitations of claim 1 as discussed above. 
Schmidt does not explicitly disclose regarding to frame rate of the images as claimed in claim 3.
However, in the same field of endeavor in real time MRI-guided navigation, Rothgang discloses MR system generating high-resolution image in the region including the needle, such images can be generated effectively in real time, at frame rates of about 0.5 to 15 frames per second, which meets the claimed at least 5 images over a time of 3-30 seconds ([0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MRI as taught by Schmidt to incorporate teaching of Rothgang, as both Schmidt and Rothgang are directed to MR imaging method, and since high resolution frame rates was well known in the art as taught by Rothgang.  One of ordinary skill in the art could have combined the elements as claimed by Schmidt with no change in their respective functions, but simply increasing the frame rates to be 0.5 to 15 fps as taught by Rothgang, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to generate real time images to avoid the need to interrupt the insertion procedure ([0038]), and there was reasonable expectation of success.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt as applied to claim 1 above, and further in view of “Weiss et al.,” US 2014/0018664 (Weiss). 
Regarding to claim 4, Schmidt teaches all limitations of claim 1 as discussed above. 
Schmidt teaches a user input system ([0058]), but does not further explicitly disclose that obtaining information of at least one target position from an image comprises receiving location of a lesion from a clinician.
However, in the same field of endeavor of MRI guidance of a needle to a target zone , Weiss teaches selecting a target volume within the MRI image using a graphical user interface ([0055] and [0105]), an d includes location data ([0055]-[0056] and [0071], [0105]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user input system as taught by Schmidt to incorporate selecting a target volume, as both Schmidt and Weiss disclose using an user interface, and since selecting a target volume and its location was well known in the art as taught by Weiss.  One of ordinary skill in the art could have combined the elements as claimed by Schmidt with no change in their respective functions, but using its user interface to receive location and selection of the target volume, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to accurate identification of the location of anatomical structures using various means ([0055]), and there was reasonable expectation of success.
Regarding to claim 11, Schmidt teaches comparing the instantaneous location of the target position to a predetermined volume and indicating relative position with a status indicator.
However, in the same field of endeavor of MRI guidance of a needle to a target zone, Weiss teaches comparing the instantaneous location of the target position to a predetermined volume and indicating relative position with a status indicator (viewing plane offset and angulation commands can be given relative to the location of the target volume and/or the shaft 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user input system as taught by Schmidt to incorporate comparing and indicating relative position with a status indicator, as both Schmidt and Weiss disclose displaying relative position, and since using an indicator was well known in the art as taught by Weiss.  One of ordinary skill in the art could have combined the elements as claimed by Schmidt with no change in their respective functions, but adding an indicator in the display, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to visualization of the relative position using color maps ([0073]), and there was reasonable expectation of success.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt as applied to claim 1 above, and further in view of “Wang et al,” US 2014/0187942 (hereinafter Wang). 
Regarding to claims 5-6, Schmidt teaches all limitations of claim 1 as discussed above.
Schmidt does not explicitly teach machine learning algorithms.
However, in the same field of endeavor in navigating needle with images, Wang discloses machine trained classifier ([0039]) in detecting location of the needle in the image. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify correlating needle orientation as taught by Schmidt to incorporate teaching by Wang, since machine learning algorithms was well known in the art as taught by Wang.  One of ordinary skill in the art could have combined the elements .
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt as applied to claim 16 above, and further in view of “Weiss et al.,” US 2014/0018664 (hereinafter Weiss).
Regarding to claims 17-18, Schmidt teaches all limitations of claim 16 as discussed above.
Schmidt does not explicitly teach a needle guidance device and a sensor element. 
However, in the same field of endeavor in MRI guidance of a shaft to a target zone, Weiss discloses a needle guidance device with a sensor element (Figures 7-10 [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle as taught by Schmidt to incorporate teaching by Weiss, since needle guidance device with a sensor element was well known in the art as taught by Weiss.  One of ordinary skill in the art could have combined the elements as claimed by Schmidt with no change in their respective functions, incorporating a needle guide with a sensor element, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide more accurate identification of the orientation of the needle ([0067]), and there was reasonable expectation of success.
Regarding to claims 19-20, Schmidt and Weiss together disclose all limitations of claim 17 as discussed above. 
Schmidt teaches that a needle can be a therapeutic needle (ablative and radiation treatments [0004] and [0043]).
Weiss further teaches following limitations:
wherein the needle guidance device is configured to modify the orientation of a therapeutic needle based on the instantaneous location of the target position ([0026]) and 
wherein the needle guidance device having a planned needle trajectory, and wherein the needle guidance device is configured to insert the therapeutic needle when the instantaneous locations obtained from the data processing system is aligned with the planned needle trajectory ([0021]-[0026])

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICIA J PARK/Primary Examiner, Art Unit 3793